Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on August 5th, 2020. Claims 21-40 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 06/08/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (USPGPUB no. 2015/0302398 A1) in view of Auban et al. (USPGPUB No. 2010/0106812 A1, hereinafter referred to as Auban) and further in view of Macken (USPGPUB No. 2011/0125834 A1).
	Referring to claim 21, Desai discloses a system comprising {“dynamic ecosystem 100”, see Fig. 1, [0079].}: an asynchronous channel based bus (“bus”) {“enterprise service bus ESB 108”, see Fig. 1, [0079].}; 
	and a plurality of services configured to pass messages to and receive messages {“robust messaging and communications”, [0092] and another service “widget provide specific business services” ([0079], see Fig. 1}.} on channels of the bus; 
	Desai does not appear to explicitly disclose wherein the bus is configured to:
create, as one of the channels, a Galactic channel based on a request from any of the plurality services;
	Furthermore, Auban discloses wherein the bus is configured to:
create, as one of the channels, a Galactic channel {“tailored hosting environment 320”, see Fig. 3, and the “role 310” as a brokerage ([0054]).} based on a request from any of the plurality services {“ all resources requested for the particular role 310”, see Fig. 3, [0051].}; 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the Desai and Auban before him or her, to modify Desai’s asynchronous channel bus  incorporating Auban’s “tailored hosting environment 320”. 
The suggestion/motivation for doing so would have been to implement a set of concrete application programming interfaces that enable access to particular resources for supporting operation of the 
Therefore, it would have been obvious to combine Auban with Desai to obtain the invention as specified in the instant claim(s).
	Neither Desai nor Auban appear to explicitly disclose allow any of the plurality services to subscribe to the Galactic channel, transmit a first message associated with the request with the Galactic channel, and destroy the Galactic channel.
Desai and Auban are analogous art because they are from the same field of endeavor, dynamic bus management. 
	Furthermore, Macken discloses allow any of the plurality services to subscribe to the Galactic channel {“STOMP or AMQP protocol formatted message to a communication protocol [channel]”, [0069}, transmit a first message associated with the request with the Galactic channel, and destroy the Galactic channel {“in a framework socket 150 which has a live and open connection to the message broker 110 via the proxy 126” as well as conversely for destroying the connection via “message broker 110”, see Fig. 4, [0072].}.
	Desai/Auban and Macken are analogous art because they are from the same field of endeavor, dynamic bus management. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the Desai/Auban and Macken before him or her, to modify Desai/Auban’s device incorporating Macken’s “embedded web applications” (see Fig. 1a, [0017]). 

Therefore, it would have been obvious to combine Macken with Desai/Auban to obtain the invention as specified in the instant claim(s).

	As per claim 22, the rejection of claim 21 is incorporated and Macken discloses wherein the bus is configured to recognize an instance where the Galactic channel has no subscribers and destroy the Galactic channel based on the recognition of no subscribers {“in a framework socket 150 which has a live and open connection to the message broker 110 via the proxy 126” as well as conversely for destroying the connection via “message broker 110”, see Fig. 4, [0072].}.

	As per claim 23, the rejection of claim 21 is incorporated and Macken discloses wherein the Galactic channel defines a first channel of the channels {“the connection is a live (i.e., continuously open) “, [0036].} of the bus, and wherein the bus is configured to:
	transmit the first message with the first channel from a first service of the plurality of services to a second service of the plurality of services {“set of services”, [0033].}, the second service subscribing to the first channel, and transmit a second message in response to the first message {“messaging queue or message broker”, see fig. 1a, [0018].}, from the second service to the 
first service, with a second channel of the channels of the bus {“creation, distribution, and running of real time web applications”, see Fig. 1b, [0024].}.

	As per claim 24, the rejection of claim 23 is incorporated and Macken discloses wherein the first channel is a public channel and the second channel is a private channel {“public network (e.g., the Internet) or a private network”, [0027].}.

	As per claim 25, the rejection of claim 23 is incorporated and Macken discloses wherein the bus is configured to send the second message with the second channel based on the first service requesting a response to the first message be sent on a channel that is separate from the first channel {“live web component that is updated in real time in response to receiving data messages”, see Fig. 1a, [0018].}.

	As per claim 26, the rejection of claim 23 is incorporated and Macken discloses wherein the bus is configured to create the second channel based on the first message {“creation, distribution, and running of real time web applications”, see Fig. 1b, [0024].}.

	As per claim 27, the rejection of claim 23 is incorporated and Macken discloses wherein the bus is configured to recognize an instance where the second channel has no subscribers and destroy the second channel based on the recognition of no subscribers {“in a framework socket 150 which has a live and open connection to the message broker 110 via the proxy 126” as well as conversely for destroying the connection via “message broker 110”, see Fig. 4, [0072].}.

	Referring to claims 28-34 are non-transitory computer readable storage medium claims reciting claim functionality corresponding to the system claim of claims 21-27, respectively, thereby rejected under the same rationale as claims 21-27 recited above.

	Referring to claims 35-40 are method claims reciting claim functionality corresponding to the system claim of claims 21-27, respectively, thereby rejected under the same rationale as claims 21-27 recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable indicative the current state of the art: US 20130268437 A1,
US 20140020068 A1, US 20140089113 A1, US 20170001653 A1, and US 20200044955 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184